        Case 7:21-cv-02872-PMH
Case 7-21-cv-02872-PMH          Document
                          Document       42 inFiled
                                   40 Filed    NYSD 08/31/21 Page 1 ofPage
                                                      on 08/30/2021    1   1 of 1
                             Application granted. Appellees shall file their opposition 200
                                                                                        briefWby
                                                                                               EST 41ST STREET
                             September 1, 2021; Appellant's shall file their reply brief by September
                                                                                                   17TH FLOOR
                             15, 2021.                                            NEW YORK, NY 10036-7203
                                                                                        TELEPHONE (212) 972-3000
                                                                                          TELEFAX (212) 972-2245
                             The Clerk of the Court is respectfully directed to terminate the motion
                                                                                       WWW.KLESTADT.COM
                             sequence pending at Doc. 40.


                             SO ORDERED.

                                                                  August 30, 2021
Honorable Philip M. Halpern _______________________
United States District CourtPhilip M. Halpern
                            United States District Judge
Southern District of New York
300 Quarropas Street      Dated: White Plains, New York
White Plains, New York 10601     August 31, 2021

       Re:     Congregants of Mosdos v. Mosdos (21-cv-2872 and 21-cv-2878)

Dear Judge Halpern:

       We are legal counsel for Defendant/Appellee, Congregation Radin Development, Inc.
(“CRDI”). We write jointly on behalf of CRDI, and Defendants/Appellees, Mosdos Chofetz
Chaim, Inc., Aryeh Zaks and Chofetz Chaim, Inc. (collectively, “Appellees”) to respectfully
request a two-day extension of the time for the Appellees to file the Appellees’ Brief through and
including September 1, 2021. We would of course agree to an extension of equal length for the
Appellants to file their reply brief, which would set the Appellants’ deadline to file their reply on
September 15, 2021

        The Appellees anticipated finishing and filing their Appellee Brief today, but were required
to participate in an evidentiary hearing before Judge Drain in the United States Bankruptcy Court
for the Southern District of New York on related matters that began at 10:00 am this morning and
did not conclude until almost 7:00 pm this evening. As a result, the Appellees were unable to
finalize their brief today. The Appellees respectfully request two additional days to file their brief
in the respective appeals referenced above.

       Due to the late hour that the evidentiary hearing concluded, we did not contact counsel for
the Appellants prior to filing this letter. This is the Appellees’ second request for an extension of
time. The Appellants consented to the Appellees’ first request for an extension.

      We will be available at the Court’s convenience today to discuss the foregoing request.
Thank you for your consideration.

                                                         Respectfully submitted,
                                                         /s/ Brendan M. Scott
                                                         Brendan M. Scott
